Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160358-9(89)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SAUGATUCK DUNES COASTAL                                                                              Elizabeth T. Clement
  ALLIANCE,                                                                                            Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellant,
                                                                     SC: 160358; 160359
  v                                                                  COA: 342588; 346677
                                                                     Allegan CC: 17-058936-AA;
                                                                        18-059598-AA
  SAUGATUCK TOWNSHIP, SAUGATUCK
  TOWNSHIP ZONING BOARD OF APPEALS,
  and NORTH SHORES OF SAUGATUCK, LLC,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Municipal League to file
  a brief amicus curiae is GRANTED. The amicus brief submitted on September 23, 2020,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 24, 2020

                                                                               Clerk